RESPONSE TO APPLICANT’S AMENDMENT

 1.  Applicant's amendment, filed 08/25/2022, is acknowledged.
      
2.  Claims 16-27 are pending.

3.  Claims 19-21 stand  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 16-18 and 22-27  are under examination as they read on a method for treating a disease in  a subject with anti-OX40 antibody and the species of cancer.

  
5.  In view of the amendment filed on 08/25/2022, only the following rejection is remained.	

6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.  Claims 16-18 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the same reasons set forth in the previous Office Action mailed 05/27/2022.

Applicant’s arguments, filed 08/25/2022, have been fully considered, but have not been found convincing.

 Applicant points out that claim 16 is amended to recite “a method for enhancing T cell activation in a subject with cancer,” and claim 22 to recite “a method for stimulating immune response,” which are supported in the specification at Example 3. The amended claims are drawn to the use of an agonistic anti-OX40 antibody (identified in the specification as clone 2B4) comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO. 24, and comprising a light chain variable domain comprising the amino acid sequence of SEQ ID NO. 25, or an antigen-binding fragment thereof.

Example 3 describes a T cell activation assay which identified anti-OX40 antibody clones exhibiting agonistic activity in T cells. Treatment with anti-OX40 clone 2B4 increased the percentage of CD25+ activated T cells in a manner consistent with treatment using a CD28 positive control (instant specification, Fig. 4B). This experiment validated that anti-OX40 clone 2B4 exhibits agonistic function and increases activation of T cells, thereby stimulating the immune response.
Amended claims 16 and 22 are supported by the T cell activation assay described in the instant specification at Example 3. A person of ordinary skill in the art would recognize that anti-OX40 antibody clone 2B4 exhibits agonistic function for enhancing T cell activation. Treatment with anti-OX40 antibody clone 2B4 can be used to enhance T cell activation in a subject with cancer (as in claim 16), or to otherwise stimulate the immune response (as in claim 22).

This is not found persuasive because the experiment validated that anti-OX40 clone 2B4 exhibits agonistic function and increases activation of T cells in vitro is not equivalent to  in vivo methods for enhancing T cell activation in a subject with cancer with agonistic anti-OX40 antibody, 2B4.

In vitro and animal model studies have not correlated well with in vivo clinical trial results in patients.  Since the therapeutic indices of immunotherapeutic regimens can be species- and model-dependent, it is not clear that reliance on experiment identifying a particular antibody agonist clones using a human T cell activation assay would accurately reflects the relative ability of the claimed compositions to enhance T cell activation in a subject with cancer including prostate cancer, breast cancer, ovarian cancer, head and neck cancer, bladder cancer, melanoma, colorectal cancer, pancreatic cancer, lung cancer, leiomyoma, leiomyosarcoma, glioma, glioblastoma, esophageal cancer, liver cancer, kidney cancer, stomach cancer, colon cancer, cervical cancer, uterine cancer, liver cancer, a hematological cancer, B chronic lymphocytic leukemia (B-CLL), B and T acute lymphocytic leukemia (ALL), acute myeloid leukemia (AML), chronic lymphocytic leukemia (CLL), chronic myelogenous leukemia (CML), hairy cell leukemia (HCL), myeloproliferative disorder/neoplasm (MPDS), myelodysplasia syndrome, non-Hodgkin's lymphoma (NHL), including Burkitt's lymphoma (BL), Waldenstrom's Macroglobulinemia, mantle cell lymphoma, AIDS-related lymphoma, Hodgkin's Lymphoma (HL), T cell lymphoma (TCL), multiple myeloma (MM), plasma cell myeloma, plamocytoma, giant cell myeloma, heavy-chain myeloma, and light chain or Bence-Jones myeloma, encompassed by the claims. 

 There is insufficient direction or guidance or evidence that would lead the skilled artisan to predict the ability of agonistic anti-OX40 clone 2B4  to enhance T cell activation in a subject with cancer. The specification does not teach how to extrapolate data obtained from observations that 2B7 is an agnostic antibody to the development of enhancement of T cell activation in a subject with cancer with agonistic anti-OX40 clone 2B4.

In view of the lack of predictability of the art to which the invention pertains the lack of established clinical protocols for effective cancer therapies with agonistic anti-OX40 clone 2B4, undue experimentation would be required to practice the claimed methods with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and absent working examples providing evidence which is reasonably predictive that the claimed methods for enhancing T cell activation in a subject with cancer, commensurate in scope with the claimed invention.

Furthermore, regarding in vivo methods which rely on generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).'' The MPEP also states that physiological activity can be considered inherently unpredictable.

Also, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor' would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Nuebling et al (Cancer Immunol Res (2018) 6 (2): 209–221) show that AML cells express OX40, and exposure to an agonistic OX40 antibody (mAb) promotes leukemia cell proliferation and release of cytokines that influence growth and survival of the malignant cells (see abstract, page 10, left col., top ¶ and page 212, right col., last ¶).  Neubling et al teach that functional analyses using newly generated mAb with defined specificity and agonistic properties revealed that OX40 signaling can induce the release of cytokines that act as autocrine/paracrine growth and survival factors in AML and are associated with development and progression of the disease.  OX40 signaling enhanced viability/metabolic activity of the leukemic cells in a substantial proportion of the AML cases. It seems thus possible that OX40 confers a survival benefit for leukemic cells that is enacted through interaction with OX40L-bearing immune or bystander cells (page 217, let col., 1st ¶).

De Lartigue (OncologyLive, Vol. 21/No. 16, Volume 21, Issue 16) teaches (under Stepping on the Gas) that in a first-in-human study of 9B12/ MEDI6469 (NCT01644968), there were no tumor responses, although 40% of patients experienced regression of at least 1 metastatic lesion. Treatment was well tolerated, and there was significant evidence of immunomodulatory activity.20

A humanized version of this antibody, MEDI0562 (tavolimab), was subsequently developed to prevent patients from forming human anti-mouse antibodies, which limited the number of doses in the above trial.20 In a phase 1 trial in patients with advanced solid tumors (NCT02318394), there were no dose-limiting toxicities (DLTs), and 1 patient exhibited a partial response (PR), which lasted 16 weeks.21 AstraZeneca has since discontinued development of MEDI6469 and MEDI0562,5 but the latter is still being studied by academic groups.

Two notable OX40 agonists, MOXR0916 and PF-04518600, were tested22-25; however, development of the former was discontinued completely in 2019,5 and the latter is no longer listed in Pfizer’s development pipeline.26 Overall, OX40 agonists as monotherapy have failed to live up to expectations, with only modest antitumor activity.

According to experts in the field, part of the problem lies in challenges inherent to developing agonist antibodies. Because antagonist antibodies exhibit a classic dose-response relationship, they are well suited to dose escalation studies. However, searching for the highest tolerable dose of receptor agonists has the potential to exhaust T cells and negate any antitumor efficacy.4,5

Haddad et al (Autoimmunity. 2016 August ; 49(5): 298–311) teach that while some reports have shown suppression of autoimmunity upon treatment with an OX40 agonist, others have shown exacerbation of autoimmune disease instead (see abstract).  An OX40 agonist could increase Tregs in vivo and protect mice from developing EAE only when administered prior to the disease onset. In contrast, when administered after the disease onset, it failed to increase Tregs and exacerbated the disease (18) (page 2, 2nd ¶).

Garber (Media. Nature. Com) teaches that OX40 agonists have fared even worse than 4-1BB agonists. “So far clinical activity is very modest, if any,” says Melero.

Here, the dosing strategy may be key. “One of the reasons why OX40 didn’t work is that people do dose escalation, and [then use] the highest tolerable dose,” says Merghoub. “What they should have done is give the lowest bioactive drug amount.” That, he says, would reduce the risk of AICD.

Hoos agrees. “All the OX40s have failed,” he says. “We clearly treated them like antagonists, where we dosed as high as we could, as an industry. And when you dose as high as you can, you might end up exhausting the cell, and losing the effect.” Four years into clinical trials, GSK’s OX40 agonist remains in phase I. “We have not fully sorted out the biology of OX40 in patients,” says Hoos. (see page 4-5, under Learing from OX40 failures?). 

Garber refers to a review comment on a paper  on OX40 stating that “Why do we even work on these drugs? We know that they will never work.”  (see page 3, 1st col., 2nd ¶).

Garber teaches that clinical trails for OX40 agonist antibody  have fallen far short of seep effects.  In Genentech’s phase Ib trial of its OX40 agonist MOXR0916, combined with the PDL1 inhibitor atezolizumab, only 2 of 51 (4%) treated patients has a partial response.  Genentech discontinued its OX40 programme in May 2019. Agonist antibodies against other costimulatory receptors have fared similarly, with many of their programmes discontinued or suspended (see page 3, col., 3, 5th ¶). 


8.  No claim is allowed.

9.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 7, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644